Title: From Thomas Jefferson to Elijah Brown, 7 June 1801
From: Jefferson, Thomas
To: Brown, Elijah


               
                  [Sir,]
                  Washington June 7. 1801.
               
               The very affectionate address which you have been pleased to present me on behalf of the 16th. regiment of South Carolina, demands & recieves my warmest thanks. the interest you feel in my appointment to the Presidency, your confidence in my sincere dispositions to oppose the exercise of all arbitrary power, & to preserve inviolate our liberties and constitution, and your promises of support in these pursuits are new incentives to the performance of my duty.
               I am sensible, with you, of the distortions and perversions of truth and justice practised in the public papers, and how difficult to decypher character through that medium. but these abuses of the press are perhaps inseparable from it’s freedom; and it’s freedom must be protected or liberty civil & religious be relinquished. it is a part of our duty therefore to submit to the lacerations of it’s slanders, as less injurious to our country than the trammels which would suppress them.
               
               I pray you to assure the officers & souldiers of the 16th. regiment of my sincere wishes for their prosperity & happiness & of my high consideration and respect.
               
                  
                     Th: Jefferson
                  
               
            